DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Applicant’s arguments, and amendments filed on June 10, 2022, in which claims 1-4, 10-12, and 17-19 have been amended. Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dalsgaard et al. (US 2017/0195906) in view of Kim et al. (US 2020/0022010).
Regarding claim 1, Dalsgaard teaches a measurement method applied to user equipment, and the method comprising: receiving first measurement configuration information sent by a network side device (i.e., receiving, by a user equipment, measurement configuration information indicative of one or more first measurements to be performed on a first set of subframes and one or more second measurements to be performed on a second set of subframes [0004]); and performing measurement in an inactive mode based on the first measurement configuration information, to obtain a measurement result (i.e., performing one or more measurements in accordance with the received measurement configuration information… and reporting the result [0004]); wherein the first measurement configuration information is used at least in the inactive mode (i.e., two MBSFN measurement modes may be configured/specified separately for RRC [connected] mode (corresponding to inactive mode) and Idle mode [0016]). 
Dalsgaard does not specifically teach the inactive mode is different from an idle mode.
However, the preceding limitation is known in the art of communications. Kim teaches [0149] In INACTIVE mode , measurement for both the SS block and the CSI-RS may be a burden in terms of power consumption of the UE. Accordingly, the network may signal which RS should be used to perform RRM before the UE enters INACTIVE mode . The UE measures cell quality using the signaled RS in INACTIVE mode ([0149]). Among RRC, INACTIVE mode may be understood as an intermediate state of IDLE mode and CONNECTED mode. Whether to perform RRM in INACTIVE mode using the same scheme as that in IDLE mode or as that in CONNECTED mode may be signaled by the network ([0182]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Kim within the system of Dalsgaard in order to develop a system that can transmit/receive efficiently small volumes of data or efficiently transmit/receive less frequency generated data.
Regarding claim 2, Dalsgaard in view of Kim teaches all the limitations above. Dalsgaard further teaches the first measurement configuration information is further used in an idle mode (i.e., the one or more measurements may be performed in an idle state [0005], [0021]); and the method further comprises: performing measurement in the idle mode based on the first measurement configuration information (i.e., the one or more measurements may be performed in an idle state [0005], [0021]). 
Regarding claim 3, Dalsgaard in view of Kim teaches all the limitations above. Dalsgaard further teaches the first measurement configuration information is used in the inactive mode (i.e., the one or more measurements may be performed in an idle state [0005], [0021]); and the method further comprises: receiving second measurement configuration information sent by the network side device (i.e., receiving, by a user equipment, measurement configuration information indicative of one or more first measurements to be performed on a first set of subframes and one or more second measurements to be performed on a second set of subframes [0004]); and performing measurement in an idle mode based on the second measurement configuration information (i.e., performing one or more measurements in accordance with the received measurement configuration information… and reporting the result [0004]); wherein the second measurement configuration information is used in the idle mode (i.e., the one or more measurements may be performed in an idle state [0005], [0021]). 
Regarding claim 4, Dalsgaard in view of Kim teaches all the limitations above. Dalsgaard further teaches the first measurement configuration information is used in the inactive mode (i.e., the one or more measurements may be performed in an idle state [0005], [0021]);  and the method further comprises: if the user equipment switches from the inactive mode to an idle mode and a measurement timer does not expire, performing the following processing on the first measurement configuration information: clearing access stratum context information stored in the user equipment, wherein the access stratum context information comprises the first measurement configuration information and the measurement result; or clearing the first measurement configuration information and the measurement result; or clearing the first measurement configuration information but retaining the measurement result; or clearing the measurement result but retaining the first measurement configuration information; or retaining the first measurement configuration information and the measurement result. 
Regarding claim 6, Dalsgaard in view of Kim teaches all the limitations above. Dalsgaard further teaches the first measurement configuration information comprises at least one of the following items: a measurement bandwidth or bandwidth part, a measurement duration, a measurement frequency, a valid measurement area, a target measurement area, a measurement type, and a measurement reporting threshold (i.e.,  the MBSFN measurements may support verification of MBSFN signal reception, support planning and reconfiguration (for example, of MBSFN areas and/or MBMS operational parameters), and/or support MBSFN radio reception measurement(s) to be collected utilizing, for example, a Minimization of Drive Test (MDT) functionality [0015]). 
Regarding claim 7, Dalsgaard in view of Kim teaches all the limitations above. Dalsgaard further teaches the valid measurement area comprises at least one of the following items: a cell identity list, a physical cell identity (PCI) list, a subset or a full set of a radio access network notification area (RAN Notification Area, RNA) identity list, and a subset or a full set of a core network tracking area (TA) identity list; or the target measurement area comprises at least one of the following items: a cell identity list, a PCI list, a subset or a full set of an RNA identity list, and a subset or a full set of a TA identity list; or the measurement type comprises at least one of the following items: a reference signal receiving power (RSRP), a reference signal receiving quality (RSRQ), and a signal to interference plus noise ratio (SINR); or the measurement reporting threshold comprises at least one of the following items: an RSRP threshold, an RSRQ threshold, and an SINR threshold (i.e.,  MBSFN measurements may include reference signal received power (RSRP) and reference signal received quality (RSRQ) determinations per a given MBSFN coverage area. Moreover, these measurements may be based on a received signal strength indicator (RSSI) measurements averaged over for example only those orthogonal frequency division multiplexing (OFDM) symbols in subframes carrying MBSFN reference signals (RS) [0016]). 
Regarding claim 8, Dalsgaard in view of Kim teaches all the limitations above. Dalsgaard further teaches the measurement result comprises at least one of the following items: a measurement identifier, a measurement frequency, an RSRP, an RSRQ, a PCI, a cell global identity (CGI), a tracking area code (TAC), and a public land mobile network identifier list (PLMN Idlist) (i.e., the UE may perform MBSFN measurements and report for example RSRP (or RSRQ) as an absolute value or a relative value when measuring non-MBSFN subframes/cells [0026], [0037]). 
Regarding claim 9, Dalsgaard in view of Kim teaches all the limitations above. Dalsgaard further teaches the first measurement configuration information is comprised in a system broadcast message system information block type 5 (SIB5) and/or an RRC connection release message (i.e., the configuration for cell measurements may be done as broadcast signaling on one or more system information blocks (SIBs) [0030]). 
Regarding claim 10, Dalsgaard further teaches a measurement method performed by a network side device, comprising: sending first measurement configuration information to user equipment, wherein the first measurement configuration information is used to enable the user equipment to perform measurement in an inactive mode based on the first measurement configuration information, to obtain a measurement result (i.e., sending, by a network node, measurement configuration information indicative of one or more first measurements to be performed on a first set of subframes and one or more second measurements to be performed on a second set of subframes, wherein the first set of subframes are associated with multicast broadcast mobile services and the second set of subframes are associated with non-multicast broadcast mobile service [0006], claim 65); wherein the first measurement configuration information is used at least in the inactive mode (i.e., two MBSFN measurement modes may be configured/specified separately for RRC [connected] mode (corresponding to inactive mode) and Idle mode [0016]). 
Dalsgaard does not specifically teach the inactive mode is different from an idle mode.
However, the preceding limitation is known in the art of communications. Kim teaches [0149] In INACTIVE mode , measurement for both the SS block and the CSI-RS may be a burden in terms of power consumption of the UE. Accordingly, the network may signal which RS should be used to perform RRM before the UE enters INACTIVE mode . The UE measures cell quality using the signaled RS in INACTIVE mode ([0149]). Among RRC, INACTIVE mode may be understood as an intermediate state of IDLE mode and CONNECTED mode. Whether to perform RRM in INACTIVE mode using the same scheme as that in IDLE mode or as that in CONNECTED mode may be signaled by the network ([0182]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Kim within the system of Dalsgaard in order to develop a system that can transmit/receive efficiently small volumes of data or efficiently transmit/receive less frequency generated data.  
Regarding claim 11, Dalsgaard in view of Kim teaches all the limitations above.  Dalsgaard further teaches the first measurement configuration information is further used in an idle mode (i.e., the one or more measurements may be performed in an idle state [0005], [0021]), and the first measurement configuration information is used to enable the user equipment to perform measurement in the idle mode based on the first measurement configuration information (i.e., measurement configuration information indicative of one or more first measurements to be performed on a first set of subframes and one or more second measurements to be performed on a second set of subframes, wherein the first set of subframes are associated with multicast broadcast mobile services and the second set of subframes are associated with non-multicast broadcast mobile service [0006], claim 65). 
Regarding claim 12, Dalsgaard in view of Kim teaches all the limitations above. Dalsgaard further teaches the first measurement configuration information is used in the inactive mode (i.e., the one or more measurements may be performed in an idle state [0005], [0021]); and the method further comprises: sending second measurement configuration information to the user equipment, wherein the second measurement configuration information is used to enable the user equipment to perform measurement in an idle mode based on the second measurement configuration information (i.e., sending, by a network node, measurement configuration information indicative of one or more first measurements to be performed on a first set of subframes and one or more second measurements to be performed on a second set of subframes, wherein the first set of subframes are associated with multicast broadcast mobile services and the second set of subframes are associated with non-multicast broadcast mobile service [0006], claim 65); wherein the second measurement configuration information is used in the idle mode (i.e., the one or more measurements may be performed in an idle state [0005], [0021]). 
Regarding claim 13, Dalsgaard in view of Kim teaches all the limitations above. Dalsgaard further teaches the first measurement configuration information comprises at least one of the following items: a measurement bandwidth or bandwidth part, a measurement duration, a measurement frequency, a valid measurement area, a target measurement area, a measurement type, and a measurement reporting threshold (i.e.,  the MBSFN measurements may support verification of MBSFN signal reception, support planning and reconfiguration (for example, of MBSFN areas and/or MBMS operational parameters), and/or support MBSFN radio reception measurement(s) to be collected utilizing, for example, a Minimization of Drive Test (MDT) functionality [0015]).
Regarding claim 14, Dalsgaard in view of Kim teaches all the limitations above. Dalsgaard further teaches the valid measurement area comprises at least one of the following items: a cell identity list, a PCI list, a subset or a full set of an RNA identity list, and a subset or a full set of a core network TA identity list; or the target measurement area comprises at least one of the following items: a cell identity list, a PCI list, a subset or a full set of an RNA identity list, and a subset or a full set of a TA identity list; or the measurement type comprises at least one of the following items: an RSRP, an RSRQ, and an SINR; or the measurement reporting threshold comprises at least one of the following items: an RSRP threshold, an RSRQ threshold, and an SINR threshold (i.e.,  MBSFN measurements may include reference signal received power (RSRP) and reference signal received quality (RSRQ) determinations per a given MBSFN coverage area. Moreover, these measurements may be based on a received signal strength indicator (RSSI) measurements averaged over for example only those orthogonal frequency division multiplexing (OFDM) symbols in subframes carrying MBSFN reference signals (RS) [0016]). 
Regarding claim 15, Dalsgaard in view of Kim teaches all the limitations above. Dalsgaard further teaches the measurement result comprises at least one of the following items: a measurement identifier, a measurement frequency, an RSRP, an RSRQ, a PCI, a cell global identity (CGI), a TAC, and a public land mobile network identifier list (PLMN Idlist) (i.e., the UE may perform MBSFN measurements and report for example RSRP (or RSRQ) as an absolute value or a relative value when measuring non-MBSFN subframes/cells [0026], [0037]). 
Regarding claim 16, Dalsgaard in view of Kim teaches all the limitations above. Dalsgaard further teaches the first measurement configuration information is comprised in a system broadcast message system information block type 5 (SIB5) and/or an RRC connection release message (i.e., the configuration for cell measurements may be done as broadcast signaling on one or more system information blocks (SIBs) [0030]). 
Regarding claim 17, Dalsgaard teaches a memory, a processor, and a computer program that is stored in the memory and that can run on the processor, wherein the computer program, when executed by the processor ([0041], [0044]), causes the processor to:  receive first measurement configuration information sent by a network side device (i.e., receiving, by a user equipment, measurement configuration information indicative of one or more first measurements to be performed on a first set of subframes and one or more second measurements to be performed on a second set of subframes [0004]); and perform measurement in an inactive mode based on the first measurement configuration information, to obtain a measurement result (i.e., performing one or more measurements in accordance with the received measurement configuration information… and reporting the result [0004]); wherein the first measurement configuration information is used at least in the inactive mode (i.e., two MBSFN measurement modes may be configured/specified separately for RRC [connected] mode (corresponding to inactive mode) and Idle mode [0016]). 
Dalsgaard does not specifically teach the inactive mode is different from an idle mode.
However, the preceding limitation is known in the art of communications. Kim teaches [0149] In INACTIVE mode , measurement for both the SS block and the CSI-RS may be a burden in terms of power consumption of the UE. Accordingly, the network may signal which RS should be used to perform RRM before the UE enters INACTIVE mode . The UE measures cell quality using the signaled RS in INACTIVE mode ([0149]). Among RRC, INACTIVE mode may be understood as an intermediate state of IDLE mode and CONNECTED mode. Whether to perform RRM in INACTIVE mode using the same scheme as that in IDLE mode or as that in CONNECTED mode may be signaled by the network ([0182]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Kim within the system of Dalsgaard in order to develop a system that can transmit/receive efficiently small volumes of data or efficiently transmit/receive less frequency generated data.  
Regarding claim 18, , Dalsgaard in view of Kim teaches all the limitations above. Dalsgaard further teaches the first measurement configuration information is used in the inactive mode (i.e., the one or more measurements may be performed in an idle state [0005], [0021]); and receive second measurement configuration information sent by the network side device (i.e., receiving, by a user equipment, measurement configuration information indicative of one or more first measurements to be performed on a first set of subframes and one or more second measurements to be performed on a second set of subframes [0004]); and perform measurement in an idle mode based on the second measurement configuration information (i.e., performing one or more measurements in accordance with the received measurement configuration information… and reporting the result [0004]); wherein the second measurement configuration information is used in the idle mode (i.e., the one or more measurements may be performed in an idle state [0005], [0021]). 
Allowable Subject Matter
Claims 4-5 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/           Primary Examiner, Art Unit 2643